      Case 3:19-cv-00829-B Document 1 Filed 04/03/19             Page 1 of 13 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ANTHONY GILLIHAN,                          )
                                           )
                     Plaintiff,            )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No.
BOSTON MARKET CORPORATION                  )
and FOREST & MARSH LANES                   )
SHOPPING CENTERS, LTD.,                    )
                                           )
                     Defendants.           )

                                       COMPLAINT

       COMES NOW, ANTHONY GILLIHAN, by and through the undersigned counsel, and

files this, his Complaint against Defendants, BOSTON MARKET CORPORATION and

FOREST & MARSH LANES SHOPPING CENTERS, LTD., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                      JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

BOSTON MARKET CORPORATION and FOREST & MARSH LANES SHOPPING

CENTERS, LTD., failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES

       2.     Plaintiff ANTHONY GILLIHAN (hereinafter “Plaintiff”) is, and has been at all



                                               1
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19                 Page 2 of 13 PageID 2


times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, BOSTON MARKET CORPORATION (hereinafter “BOSTON

MARKET CORPORATION”), is a foreign corporation that who transacts business in the State

of Texas and within this judicial district.

       8.      Defendant, BOSTON MARKET CORPORATION, may be properly served with

process via its registered agent for service, to wit: C T Corporation System, Registered Agent,

1999 Bryan Street, Suite 900, Dallas, TX 75201.

       9.      Defendant, FOREST & MARSH LANES SHOPPING CENTERS, LTD.

(hereinafter “FOREST & MARSH LANES SHOPPING CENTERS, LTD.”) is a Texas limited

company that transacts business in the State of Texas and within this judicial district.



                                                 2
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19                   Page 3 of 13 PageID 3


       10.      Defendant, FOREST & MARSH LANES SHOPPING CENTERS, LTD, may be

properly served with process via its registered agent for service, to wit: Haddon O. Winckler,

Registered Agent, 16475 Dallas Parkway, Suite 800, Addison, TX 75001.

                                     FACTUAL ALLEGATIONS

       11.      On or about March 19, 2019, Plaintiff was a customer at “Boston Market,” a

business located at 3797 Forest Lane, #101, Dallas, TX 75244, referenced herein as the “Boston

Market.”

       12.      BOSTON MARKET CORPORATION is the lessee or sub-lessee of the real

property and improvements that are the subject of this action.

       13.      FOREST & MARSH LANES SHOPPING CENTERS, LTD. is the owner or co-

owner of the real property and improvements that Boston Market is situated upon and that is the

subject of this action, referenced herein as the “Property.”

       14.      Plaintiff lives 3 miles from Boston Market and the Property. Plaintiff routinely

travels along Forest Lane as he lives very close to it.

       15.      Plaintiff’s access to the business(es) located at 3797 Forest Lane, #101, Dallas,

TX         75244,   Dallas   County     Property       Appraiser’s   parcel   identification   number

006406000A0070000 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendants, BOSTON MARKET CORPORATION and FOREST &

MARSH LANES SHOPPING CENTERS, LTD., are compelled to remove the physical barriers

to access and correct the ADA violations that exist at Boston Market and the Property, including

those set forth in this Complaint.



                                                   3
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19                 Page 4 of 13 PageID 4


       16.     The Property contains two separate buildings, both of which are public

accommodations and each building contains pedestrian access points.

       17.     Plaintiff has visited Boston Market and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Boston Market and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Boston Market and the Property are accessible again. The purpose of the revisit

is to be a regular customer, to determine if and when Boston Market and the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       18.     Plaintiff intends on revisiting Boston Market and the Property to purchase goods

and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       19.     Plaintiff travelled to Boston Market and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Boston Market and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Boston Market and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:



                                                 4
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19                 Page 5 of 13 PageID 5


       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).


                                                 5
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19               Page 6 of 13 PageID 6



       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     Boston Market is a public accommodation and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Boston Market must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.     Plaintiff has attempted to, and has to the extent possible, accessed Boston Market

and the Property in his capacity as a customer of Boston Market and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Boston Market and the Property that preclude and/or limit his access to Boston Market

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.


                                                6
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19                 Page 7 of 13 PageID 7


       32.     Plaintiff intends to visit Boston Market and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Boston Market and the Property, but will be unable to fully do so because of his disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Boston

Market and the Property that preclude and/or limit his access to Boston Market and the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       33.     Defendants, BOSTON MARKET CORPORATION and FOREST & MARSH

LANES SHOPPING CENTERS, LTD., have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of Boston Market and the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       34.     Defendants, BOSTON MARKET CORPORATION and FOREST & MARSH

LANES SHOPPING CENTERS, LTD., will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendants, BOSTON MARKET CORPORATION and

FOREST & MARSH LANES SHOPPING CENTERS, LTD., are compelled to remove all

physical barriers that exist at Boston Market and the Property, including those specifically set

forth herein, and make Boston Market and the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                 7
     Case 3:19-cv-00829-B Document 1 Filed 04/03/19               Page 8 of 13 PageID 8


violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access Boston Market and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Boston Market and the Property

include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Near Boston Market, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property. In addition, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of section 406.5 of the

               2010 ADAAG Standards. This violation made it difficult and dangerous for

               Plaintiff to exit/enter their vehicle.

       (ii)    Near Boston Market, the Property has an accessible ramp that lacks finished

               edges or edge protection and/or is otherwise in violation of Section 405.9 of the

               2010 ADAAG standards. This violation made it difficult for Plaintiff to access the

               units of the Property.

       (iii)   At Boston Market, there is not at least 5% (five percent) of the exterior dining

               surfaces provided for consumption of food or drink which complies with Section

               902.2 requiring a clear floor space complying with 305 positioned for a forward

               approach, in violation of section 226.1 of the 2010 ADAAG standards.

       (iv)    At Boston Market, there is not at least 5% (five percent) of the exterior dining

               surfaces provided for consumption of food or drink that comply with Section



                                                   8
Case 3:19-cv-00829-B Document 1 Filed 04/03/19                  Page 9 of 13 PageID 9


          902.2 of the 2010 ADAAG standards, requiring appropriate knee and toe

          clearance complying with Section 306 of the 2010 ADAAG standards, positioned

          for a forward approach, in violation of section 226.1 of the 2010 ADAAG

          standards.

 (v)      At Boston Market, there is a doorway threshold with a vertical rise in excess of ½

          (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

          violation of Section 404.2.5 of the 2010 ADAAG standards. This violation made

          it dangerous and difficult for Plaintiff to access the interior of the Property.

 (vi)     The Property lacks an accessible route from the sidewalk to the accessible

          entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to access the units of the Property.

 (vii)    The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. This violation made it difficult for

          Plaintiff to locate an accessible parking space.

 (viii)   At Units 103, 105, 107, 109 and 111, there is a doorway threshold with a vertical

          rise in excess of ½ (one half) inch and does not contain a bevel with a maximum

          slope of 1:2 in violation of Section 404.2.5 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access the interior of the

          Property.

 (ix)     The Property lacks an accessible route connecting different buildings on the

          Property in violation of Section 206.2.2 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to access public features of the Property.




                                             9
   Case 3:19-cv-00829-B Document 1 Filed 04/03/19                   Page 10 of 13 PageID 10


       (x)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       BOSTON MARKET RESTROOMS

       (i)     The restroom lacks adequate clear floor space for the sink due to the proximity of

               the paper towel dispenser, in violation of Section 606.2 of the 2010 ADAAG

               standards. This made it difficult for the Plaintiff and/or any disabled individual to

               safely utilize the restroom facilities.

       (ii)    The controls on the faucets require pinching and turning of the wrists in violation

               of Section 309.4 of the 2010 ADAAG standards. This made it difficult for

               Plaintiff and/or any disabled individual to utilize the restroom facilities.

       (iii)   The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

               the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

               disabled individual to safely utilize the restroom facilities.

       (iv)    The height of coat hook located in accessible restroom stall is above 48 (forty-

               eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

               ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to utilize the restroom facilities.

       (v)     The hand operated flush control is not located on the open side of the accessible

               toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Boston Market and the



                                                  10
   Case 3:19-cv-00829-B Document 1 Filed 04/03/19                Page 11 of 13 PageID 11


Property.

       37.     Plaintiff requires an inspection of Boston Market and the Property in order to

determine all of the discriminatory conditions present at Boston Market and the Property in

violation of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to bring

Boston Market and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Boston Market and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Boston Market and the Property is readily achievable because

Defendants, BOSTON MARKET CORPORATION and FOREST & MARSH LANES

SHOPPING CENTERS, LTD., have the financial resources to make the necessary modifications.

       42.     Upon information and good faith belief, Boston Market and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until



                                                11
   Case 3:19-cv-00829-B Document 1 Filed 04/03/19                      Page 12 of 13 PageID 12


Defendants, BOSTON MARKET CORPORATION and FOREST & MARSH LANES

SHOPPING CENTERS, LTD., are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at Boston Market and the Property, including those

alleged herein.

       45.        Plaintiff’s requested relief serves the public interest.

       46.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       47.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, BOSTON MARKET CORPORATION and FOREST & MARSH

LANES SHOPPING CENTERS, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, BOSTON

MARKET CORPORATION and FOREST & MARSH LANES SHOPPING CENTERS, LTD.,

to modify Boston Market and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendant, BOSTON MARKET CORPORATION, in

                  violation of the ADA and ADAAG;

       (b)        That the Court find Defendant, FOREST & MARSH LANES SHOPPING

                  CENTERS, LTD., in violation of the ADA and ADAAG;

       (c)        That the Court issue a permanent injunction enjoining Defendants, BOSTON

                  MARKET CORPORATION and FOREST & MARSH LANES SHOPPING

                  CENTERS, LTD., from continuing their discriminatory practices;

       (d)        That the Court issue an Order requiring Defendants BOSTON MARKET



                                                    12
Case 3:19-cv-00829-B Document 1 Filed 04/03/19             Page 13 of 13 PageID 13


        CORPORATION and FOREST & MARSH LANES SHOPPING CENTERS,

        LTD., to (i) remove the physical barriers to access and (ii) alter the Boston Market

        and the Property to make it readily accessible to and useable by individuals with

        disabilities to the extent required by the ADA;

  (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (f)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: April 3, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com

                                      Law Offices of
                                      LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.
                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates
                                       12222 Merit Drive, Suite 1200
                                       Dallas, TX 75251
                                       Tel: (214) 855-1850
                                       Fax: (214) 720-6074
                                       emil@texaslaw.com

                                      ATTORNEYS FOR PLAINTIFF


                                         13
